ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-356, concluding that as a matter of final discipline pursuant to Rule l:20-13(c), DONALD J. GRASSO, formerly of BRICK, who was admitted to the bar of this State in 1972, and who has been temporarily suspended from the practice of law since May 10, 2012, should be suspended from the practice of law for a retroactive period of two years based on his guilty plea in the United States District Court for the District of New Jersey to conspiracy to defraud the United States by conspiring to conceal income from the Internal Revenue Service (18 U.S.C.A. § 371), conduct that violates RPC 8.4(b) (criminal act that reflects adversely on a lawyer’s honesty, trustworthiness or fitness as a lawyer);
And good cause appearing;
It is ORDERED that DONALD J. GRASSO is suspended from the practice of law for a period of two years, effective May 10, 2012, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*106ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.